DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 8/24/2022 is acknowledged. Claims 1-6 and 11-13 are considered withdrawn, and claims 7-10 and 14-25 are addressed on the merits below.
Drawings
The drawings are objected to because figures 3 and 19 shows separate elements that are not connected, to correct this issue applicant must draw a connecting line between the two separate elements or create separate labels for each element.  
The drawings are objected to because they fail to comply with 37 CFR 1.84 (u)(1), specifically they have different views within the same figure. In the instant drawings, 16. 
Applicant is reminded that drawings must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s), partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter and/or view numbers must be preceded by the abbreviation "FIG."	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14- 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the idle speed" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is interpreted as an idle speed. 
Claim 14 recites “wherein the increasing or decreasing is also according to a sustenance, over a predetermined time period, of a change in a motor current above a predetermined hysteresis current threshold”, it is unclear if the increasing or decreasing requires a sustenance of the current above the predetermined current threshold over a period of time or if it is a change of the motor current above the predetermined current threshold over a predetermined amount of time. For the purpose of examination, the limitation is interpreted as the sustenance of the current above the threshold over time. Claim 15-24 are rejected based on claim dependency on claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7-9, 14-16, 18-19, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2013/0099710).
Regarding claim 7, Okamoto discloses a method of controlling a motor driven dental handpiece having a motor control for driving a motor for dental treatment (par 2), comprising:
applying a tool of the handpiece to a tooth to generate a load and applying said load to an electric motor of the handpiece (par 4 discloses performing the treatment of cutting the teeth or forming a root canal a dental handpiece with an electric motor is applied, this inherently creates the load, par 40 discloses the rotation of the motor to cut the teeth being in the forward direction and par 77 discloses the control section examining the load torque of the motor, meaning the load is applied to the motor), 
increasing or decreasing a controlled output of the tool of the handpiece to a controlled output goal corresponding to said load (par 77-83 discloses in step S103 discloses if the load torque of the motor is not lower than a limited load torque of the model then the steps S105, S107, S109 and S111 decrease, increase or maintain the speed of the tool)
wherein the increasing or decreasing is according to a motor control profile of the handpiece (see figure 3, where the speed increases with the torque), and 
wherein the controlled output is increased for an increasing load and decreased for a decreased load (see figure 3, where the rotational speed increases as the torque increases and until the maximum torque is reached and then the rotational speed is decreased as the torque decreases). 
Regarding claim 8, Okamoto discloses the controlled output us a speed of the tool and the load is a torque applied to the electric motor (see figure 3 and par 15).
Regarding claim 9, Okamoto discloses reducing the speed of the motor to an idle speed when the torque is low or no longer applied (see figure 3 where the rotational speed reaches the low value of load torque).
Regarding claim 25, Okamoto discloses a system comprising a processor wherein the processor is configured to perform the method of claim 7 (via control 3).
Regarding claim 14, Okamoto discloses a method of controlling a motor driven dental handpiece having a motor control for driving a motor for dental treatment (par 2), comprising:
applying a tool of the handpiece to a tooth to generate a load and applying said load to an electric motor of the handpiece (par 4 discloses performing the treatment of cutting the teeth or forming a root canal a dental handpiece with an electric motor is applied, this inherently creates the load, par 40 discloses the rotation of the motor to cut the teeth being in the forward direction and par 77 discloses the control section examining the load torque of the motor, meaning the load is applied to the motor), 
increasing or decreasing a controlled output of the tool of the handpiece to a controlled output goal corresponding to said load (par 77-83 discloses in step S103 discloses if the load torque of the motor is not lower than a limited load torque of the model then the steps S105, S107, S109 and S111 decrease, increase or maintain the speed of the tool), 
wherein the increasing or decreasing is also according to a sustenance, over a predetermined time period, of a change in a motor current above a predetermined hysteresis current threshold (figure 3 and par 45-48 disclose a lower limit second current limit, 12, that an increase and decrease in rotational speed is maintained above on the drive current stops). 
Regarding claim 15, Okamoto discloses the controlled output is a speed of the tool and the load is a torque applied to the motor (see figure 3 and par 15). 
Regarding claim 16, Okamoto discloses the speed is increased for an increasing torque and decreased for a decreasing torque (see figure 3, where the rotational speed increases as the torque increases and until the maximum torque is reached and then the rotational speed is decreased as the torque decreases). 
Regarding claim 18, Okamoto discloses reducing the speed of the motor to an idle speed when the torque is low or no longer applied (see figure 3 where the rotational speed reaches the low value of load torque). 
Regarding claim 19, Okamoto discloses observing a maximum preset speed of the motor beyond which said speed cannot increase (par 45).
Regarding claim 21, Okamoto discloses the motor speed by a combination of a plurality or predetermined or variable time periods and hysteresis current thresholds (where the limit currents are l1 and l2 as seen in figure 3 and the time period is any time of operation).
Regarding claim 23, Okamoto discloses the increase or decrease can be in as few as two steps, on/off, or in many steps, or in a constant or variable proportional to the torque (par 14 discloses the motor control being operated in a few steps).
Regarding claim 24, Okamoto discloses determine and updating an upper hysteresis limit current and a lower hysteresis limit current based on said predetermined hysteresis current threshold (where a first and second current limit as seen in figure 3 and par 45), wherein if the new motor current operating point is greater than the upper hysteresis limit current or lower than the lower hysteresis limit current, a new upper hysteresis limit current and lower hysteresis limit current are set (oar 97 discloses if the first or second limit currents are exceeded than the patient would stop rotating and as such a new boundary is set ). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claims 7 and 15 above, and further in view of Schmid (US 6,616,446).
Regarding claim 10, Okamoto discloses the claimed invention as set forth above in claim 7, but fails to disclose the idle speed is 300 rpm, and the torque is 0.5 ozf.in or below. 
However, Schmid teaches the motor having a speed between 100 and 300 rpm and a torque between 0 and 4 Ncm (col 4, lines 20-25 discloses the provided ranges for the operation of motor 1) for the purpose of minimizing the chances of breakage or fatigue (col 3, lines 41-45).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Okamoto to have the idle speed between 100 and 300 rpm and a torque between 0 and 4 Ncm as set forth above by Schmid for the purpose of minimizing fatigue and breakage. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the idle speed of 300 rpm, and the torque is 0.5 ozf.in or below , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, Okamoto discloses the claimed invention as set forth above in claim 15, but fails to disclose the speed within 300 amp and 3200 rpm as the torque varies between 0.5 ozf-in to 1.3 ozf-in. 
However, Schmid teaches the motor having a speed between 100 and 300 rpm and a torque between 0 and 4 Ncm (col 4, lines 20-25 discloses the provided ranges for the operation of motor 1) for the purpose of minimizing the chances of breakage or fatigue (col 3, lines 41-45).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Okamoto to have the idle speed between 100 and 300 rpm and a torque between 0 and 4 Ncm as set forth above by Schmid for the purpose of minimizing fatigue and breakage. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the within 300 amp and 3200 rpm as the torque varies between 0.5 ozf-in to 1.3 ozf-in , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claim 15 above, and further in view of Luettgen et al (US 2017/0319311).
Regarding claim 17, Okamoto discloses the claimed invention as set forth above for claim 15, but fails to disclose selecting a new speed based on a new motor current operating point if said change in the motor current is greater than the predetermined hysteresis current threshold.
However, Luettgen teaches selecting a new speed based on a new motor current operating point if said change in the motor current is greater than the predetermined hysteresis current threshold (par 17 discloses the modification of the motor speed when a load such as current exceeds a threshold value) for the purpose of accommodating the change in operation due to wear of the brush or bristle. 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Okamoto to select a new speed based on a new motor current operating point if said change in the motor current is greater than the predetermined hysteresis current threshold as disclosed by Luettgen for the purpose of accommodating changes in operation due to wear on the tool. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claim 15 above, and further in view of Lint et al (US 2011/0275327).
Regarding claim 20, Okamoto discloses the claimed invention as set forth above in claim 15, and further discloses the motor control through a foot pedal (par 69), but fails to disclose wireless radio communication such as through secured RF protocol with a cordless foot pedal.
However, Lint discloses a wireless radio communication such as through secured RF protocol with a cordless foot pedal (par 6 discloses a wireless foot pedal which is operated by RF communication to control a dental handpiece) for the purpose of communicating with wireless components of dental hygiene (par 6).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Okamoto to have wireless radio communication such as through secured RF protocol with a cordless foot pedal as disclosed by Lint for the purpose of communicating with wireless components of dental hygiene. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772